Case 1:18-cv-02185-LJL Document 281-22 Filed 04/27/20 Page 1 of 4




                     Exhibit V1
   Case 1:18-cv-02185-LJL Document 281-22 Filed 04/27/20 Page 2 of 4



FOLEY                                                                        Seaport West
                                                                             155 Seaport Boulevard
                                                                             Boston, MA 02210-2600
HOAG LLP                                                                     617.832.1000 main
                                                                             617.832.7000 fax




                                                                            Anthony D. Mirenda
                                                                            617-832-1220 direct
                                                                            ADM@foleyhoag corn



February 23, 2018


Via Federal Express.                                                                   EXHIBIT
                                                                                     it) a/Ai        fri,
CONFIDENTIAL


Ms. French C. Wallop, CEO
Strategic Vision US LLC
7260 W. Azure Drive, Suite 140-593
Las Vegas, NV 89130

         Re:         Contract with Eastern Profit Corporation Limited dated January 6, 2018

Dear Ms. Wallop:

       We have been engaged to represent Eastern Profit Corporation Limited ("Eastern")
with regard to its Research Agreement contract with Strategic Vision US LLC ("Strategic
Vision") dated January 6, 2018.

        As you are aware, Eastern has very serious concerns with Strategic Vision's wholly
inadequate performance in the weeks since the contract was signed. In the contract,
Strategic Vision promised that it would, among other things, conduct "high quality original
research" and would provide detailed forensic financial reports, reports detailing tracking
research, and reports detailing social media research concerning specific subjects as
described therein. Per the contract, Strategic Vision was to deliver such reports concerning
the specific subjects on a weekly basis over the course of the first month, and no less than on
a monthly basis thereafter.

        Immediately after the contract was signed on January 6, problems concerning
Strategic Vision's capabilities and competence began to surface. Because of what Strategic
Vision described as "internal miscommunication" on the part of Strategic Vision's
representatives, Eastern agreed to delay the start of the contract by 10 days, from January 6
to January 16. Even with this additional time, Strategic Vision failed to deliver its initial sets
of weekly reports on time as required by the contract.

        Eventually, on January 30, Strategic Vision finally made its first delivery under the
 contract — an 80 GB dump of a combination of reports concerning particular subjects and

  ATTORNEYS AT LAW                                   BOSTON I NEW YORK I PARIS I WASHINGTON I FOLEYHOAG.COM

                                           CONFIDENTIAL
                                                                                 EASTERN-000198
  Case 1:18-cv-02185-LJL Document 281-22 Filed 04/27/20 Page 3 of 4


                                                                            CONFIDENTIAL
February 23, 2018
French C. Wallop
Page 2

raw research materials. This "delivery" was wholly inadequate for a host of reasons. First
and most fundamentally, while Eastern provided specific identifying information regarding
the particular subjects of the research, most of Strategic Vision's reports and research
materials concerned different subjects — not the particular ones specified by Eastern — and so
the information was entirely irrelevant. For example, Eastern provided detailed identifying
information concerning one particular subject, Chengjie LIU (including among other data his
date of birth and a photograph), but Strategic Vision provided a 121-page report on an
entirely different person, with a different date of birth and a different photograph — obviously
useless. As another example, Eastern provided detailed identifying information concerning
another particular subject, Qing YAO (including among other data his date of birth and a
photograph), but Strategic Vision provided a 52-page report on an entirely different person,
with a different date of birth and a different photograph — likewise obviously useless. The
remainder of the materials included similarly irrelevant and useless materials, or suffered
 from other obvious flaws. This certainly does not represent anything close to "high quality
original research" on the specified subjects.

       Since that first delivery, Strategic Vision has consistently failed to deliver the reports
required by the contract and has consistently failed to meet the schedule required there.
Eastern committed a substantial amount of resources in good faith, and paid $1 million in
advance as a deposit, based upon the representations and promises made by Strategic
Vision's representatives.

        Regrettably, Eastern is compelled to conclude that Strategic Vision misrepresented
its capabilities to fraudulently induce Eastern to enter into the contract and pay the $1
million advance, and has breached its obligations under the contract. Therefore, Eastern is
entitled to terminate the contract immediately and to receive a full and complete refund of
the $1 million deposit. Strategic Vision should cease work immediately, and should
immediately return or destroy all materials and information provided by Eastern to Strategic
Vision. Eastern expects that Strategic Vision will refund the $1 million deposit immediately.
Please send the funds, via wire transfer, to:

        Beneficiary Bank Name:    DBS Bank Ltd
        Beneficiary Bank Address: 12 Marina Boulevard, DBS Asia Central,
                                  Marina Bay Financial Centre Tower 3,
                                  Singapore 018982
        Beneficiary Bank SWIFT: DBSSSGSG
        Beneficiary Account Name: ACA Capital Group Limited
        Beneficiary Account No.:  0003-039595-01-1
        Immediate Bank Name:      JP Morgan Chase Bank, N.A.
        Immediate Bank SWIFT:     CHASUS33

         Finally, and without waiver of or prejudice to Eastern's rights to terminate the
 contract immediately due to Strategic Vision's breach and to recover all legally available
 remedies, please consider this letter as written notice of termination of the contract pursuant
 to the contract's "Duration" section.


                                       CONFIDENTIAL                        EASTERN-000199
  Case 1:18-cv-02185-LJL Document 281-22 Filed 04/27/20 Page 4 of 4


                                                                           CONFIDENTIAL
February 23, 2018
French C. Wallop
Page 3

        We trust that Strategic Vision will respond appropriately, terminate the contract and
return the deposit, and that litigation will not be necessary. However, should litigation
become necessary, Eastern reserves all its rights to seek any and all remedies legally
available to it, including recovery of all damages, costs, interest and attorney's fees.

        Please contact me immediately to resolve this situation. If we do not have a response
by the close of business on February 27, 2018, Eastern will have no choice but to move
forward to seek all legally available remedies.

                                              Regards,



                                              Anthon D. Mirenda




ADM/sml
Cc:  French C. Wallop, CEO (via Hand Delivery and Electronic Mail)
            Strategic Vision US LLC, 1557 22'd Street North, Arlington VA 22209




                                       CONFIDENTIAL                      EASTERN-000200
